TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00095-CV





In re Gerald B. Wilson






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


Gerald B. Wilson petitioned this Court for a writ of mandamus directing the district
court to act on Wilson’s motion for a judgment nunc pro tunc giving him additional jail time credit
in cause number 74,075.  See Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004). 
After the mandamus petition was filed and a response was requested, the district court signed a
judgment nunc pro tunc giving Wilson credit for the additional jail time he sought.  Accordingly, the
petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   March 17, 2006